PER CURIAM.
Willie Mitchell appeals the denial of his rule 3.800 motion to correct an illegal sentence. We affirm but remand for correction of Mitchell’s record.
The trial court was correct in finding that the decision of State v. Thompson, 750 So.2d 643 (Fla.1999), has no effect on Mitchell’s sentence and we affirm on that basis. Additionally, the State concedes that it was error to classify the defendant as an habitual violent felony offender. While it is clear from the record that Mitchell qualified at time of sentencing as an habitual offender, he should not have been classified as an habitual violent offender where the predicate out-of-state offenses were not themselves violent felonies according to section 775.084(l)(b), Florida Statutes (1999). Mitchell’s sentence remains unaffected by this change and we therefore affirm; we remand only to ensure that Mitchell’s record is corrected to reflect designation as an habitual felony offender.
Affirmed; remanded for correction.